DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-6) in the reply filed on 10/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 4/13/21 and 4/29/21.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convex portions with the trapezoidal cross-section and concave portions (from at least claim 1) must be shown and clearly labelled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a surface irregularity provided by “a plurality of convex portions with a trapezoidal cross section and a plurality of concave portions located between the convex portions” (lines 8-10).
Examiner notes that these limitations appear to correspond to portions along surface 30b in Fig. 4B of the Drawings but the features of “convex portions”, “trapezoidal cross-section”, and “concave portions” are not specifically labelled or clearly illustrated.  Additionally, the Specification has not conferred any additional description or special definitions to the terms convex, concave, and trapezoidal.
Consequently, Examiner has turned to the dictionary for ordinary meanings of these terms. “Convex” is defined as “curved or rounded outward like the exterior of a sphere or circle” Merriam-Webster’s Online Dictionary.  “Concave” is defined as “hollowed or rounded inward like the inside of a bowl” or “arched in: curving in” (Merriam-Webster’s Online Dictionary).  “Trapezoid” is defined as “a quadrilateral having only two sides parallel” (Merriam-Webster’s Online Dictionary).
As seen from the dictionary definitions, the ordinary meaning of the terms “convex” and “concave” relate to curved or rounded surfaces.  However, the irregular surface (30b) in Fig. 4B does not have any such curved or rounded surfaces.  Thus, it is unclear to the examiner what is meant by “convex portions” and “concave portion” within the context of the claim.
Furthermore, due to the continuous jagged nature of the irregular surface (30b, Fig. 4B), there does not appear to be a plurality of cross-sections with a quadrilateral having only two sides parallel.  Thus, it is unclear to the examiner what is meant by “convex portions with a trapezoidal cross section” within the context of the claim.
For the purposes of examination, the examiner has interpreted the limitations of “a plurality of convex portions with a trapezoidal cross section and a plurality of concave portions located between the convex portions” as that resembling the surface 30b in Fig. 4B.  However, appropriate correction and/or clarification is requested.  Claims 2-6 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (U.S. 2009/022193 A1; “Hasegawa”).
Regarding claim 1, Hasegawa discloses a device comprising: 
A chip formation substrate (10, Fig. 10) made of gallium nitride and having one surface (top, flat surface of 10, Fig. 10) and an other surface (bottom surface of 10, Fig. 10) opposite to the one surface ([0071]); 
A one surface side element component (14, Fig. 10) disposed on (as in “on top of”) the one surface and providing a component (16, 18, 20, 22, 24, 26, 28, Fig. 10) of a one surface side of a semiconductor element ([0072]); and 
A metal film (34, Fig. 10) constituting a back surface electrode in contact with the other surface ([0097]),
Wherein the other surface has an irregularity provided by a plurality of convex portions with a trapezoidal cross section and a plurality of concave portions located between the convex portions (see Fig. 10 reproduced below and an examiner annotated and enlarged portion of Fig. 10 below; [0095]); and 
An upper base surface (smaller flat surface facing outward, Fig. 10) of the trapezoidal cross section in each of the plurality of convex portions is opposed to the one surface.

    PNG
    media_image1.png
    724
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    891
    media_image2.png
    Greyscale

Regarding claim 3, Hasegawa discloses a surface of each of the concave portions includes a surface roughness (See examiner annotated and enlarged fig. 10 above).
Examiner notes the limitation “provided by a nitrogen vacancy and a laser irradiation mark” is drawn to process step(s) of a product-by-process claim.  As a result, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process, the determination of patentability of the claims is based on the product itself.  
The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP §2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Regarding claim 4, Hasegawa discloses the other surface (of 10, Fig. 10) of the chip formation substrate in contact with the metal film (34, Fig. 10) is made of n type gallium nitride ([0071]).
Regarding claim 5, Hasegawa discloses a portion of the metal film (34, Fig. 10) in contact with the other surface is made of a metal that provides an ohmic contact with n type gallium nitride ([0097]).
Regarding claim 6, Hasegawa does not disclose liquid gallium exists between the other surface and the metal film ([0096]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (U.S. 2009/022193 A1; “Hasegawa”) as applied to claim 1 above.
Regarding claim 2, Hasegawa a plurality of convex portions with a trapezoidal cross section and a plurality of concave portions located between the convex portions (see examiner annotated and enlarged Fig. 10 above; [0095]) but does not disclose a height of each of the plurality of convex portions from an adjacent concave portion is in a range between 5 µm and 30 µm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a height of each of the plurality of convex portions from an adjacent concave portion in a range between 5 µm and 30 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        11/18/2022